DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application is being examined under the pre-AIA  first to invent provisions. 
• This action is responsive to the following communication: an amendment filed on 8/20/2022.
• Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorden et al (US 20130091452) in view of Moshfeghi (US 20080319652).
	Regarding claim 1, Sorden discloses a computer-implemented method when executed on data processing hardware of a user device causes the data processing hardware to perform operations comprising: receiving a voice input command (par. 188) from a user to perform a specific action; processing the voice input command to determine that a location of the user (location of users, figs. 24, 25) is necessary to perform the specific action; accessing a user profile (par. 108) associated with the user to determine whether the user has granted access to the location of the user (permission for location-based of user, figs. 24-26); and when the user has granted access to the location of the user: supplementing (figs. 24-26) the voice input command with the location of the user (location-based services, figs. 24-26, abstract, pars. 39-45, see entire reference for more details with respect to location-based specific actions); and performing the specific action (performs specific action based upon determined user’s location, figs. 24-26) based on the supplemented voice input command (Sorden teaches methods/steps of using location of user to perform input voice commands, figs. 24-26, pars. 95-100).
Sorden teaches methods/steps of determining location of user, but fails to include “home address” of user.
Moshfeghi, in the same field of endeavor for speech processing, teaches a well-known example of a user’s profile includes a “home address” of user (par. 35). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying user’s profile of Sorden to include “home address” as taught by Moshfeghi that allow speech processing system to access home address via voice commands for navigation system.
Therefore, it would have been obvious to combine Sorden with Moshfeghi to obtain the invention as specified in claim 1.

Regarding claim 2, Sorden further discloses the computer-implemented method of claim 1, wherein the specific action is associated with a plurality of parameters (location-based parameters, par. 95), each parameter specifying information necessary to perform the specific action.
Regarding claim 3, Sorden further discloses the computer-implemented method of claim 2, wherein: one of the plurality of parameters comprises the location of the user (figs. 24-25); and processing the voice input command comprises processing the voice input command to determine that the one of the plurality of parameters that comprises the location of the user is missing from the voice input command (location of user is missing if user choose not to provide via profile settings, pars. 97-100).
Regarding claim 4, Sorden further discloses the computer-implemented method of claim 1, wherein processing the voice input command to determine that the location of the user is necessary to perform the specific action comprises: processing the voice input command and the specific action to determine whether there is sufficient information (information in order to process voice commands, for example, location-based parameter, par. 95) to perform the specific action; and determining a missing parameter from the voice input command when there is not sufficient information, the missing parameter comprising the location of the user (pars.97-100).
Regarding claim 5, Sorden further discloses the computer-implemented method of claim 1, wherein the operations further comprise identifying potential contextual data based on the missing parameter, the voice input command, and the specific action, the identified potential contextual data comprising the location of the user (pars. 97-100, figs. 24-26).
Regarding claim 6, Sorden further discloses the computer-implemented method of claim 1, wherein the user profile (pars. 95-100) comprises user-specific information input by the user.
Regarding claim 7, Sorden further discloses the computer-implemented method of claim 1, wherein the user profile comprises privacy controls (pars. 95-100) for allowing the user to grant or deny access to the location of the user.
Regarding claim 8, Sorden further discloses the computer-implemented method of claim 1, wherein the operations further comprise, prior to supplementing the voice input command with the location of the user: presenting a refining prompt prompting the user to provide a confirmation response that confirms (voice responses, par. 332) the location of the user is associated with the specific action; and receiving the confirmation response from the user.
Regarding claim 9, Sorden further discloses the computer-implemented method of claim 8, wherein presenting the refining prompt comprises presenting the refining prompt as an audio output (voice responses via audio, par. 95) from a speaker of a user device.
Regarding claim 10, Sorden further discloses the computer-implemented method of claim 8, wherein presenting the refining prompt comprises displaying (par. 95) the refining prompt on a display of the user device.
Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-8 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/20/2022, with respect to the rejection(s) of claim(s) 1, 11 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674